IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
EDWARD D. BUNN,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant/Cross-Appellee,            FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NOS. 1D14-1677 & 1D14-2361
HELEN D. KARSH,

      Appellee/Cross-Appellant.

_____________________________/

Opinion filed January 5, 2016.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Robert Bunn, Gainesville, for Appellant/Cross-Appellee.

James H. Wyman of Hinshaw & Culbertson, LLP, Coral Gables, for
Appellee/Cross-Appellant.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.